Citation Nr: 1625805	
Decision Date: 06/28/16    Archive Date: 07/11/16

DOCKET NO.  11-33 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II (diabetes).

2.  Entitlement to service connection for glaucoma.

3.  Entitlement to service connection for skin cancer.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.A. Flynn, Counsel


INTRODUCTION

The Veteran served on active duty from December 1957 to February 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from two rating decisions of the VA RO.  A March 2008 rating decision denied the Veteran's claims of entitlement to service connection for diabetes and glaucoma.  A July 2013 rating decision denied the Veteran's claim of entitlement to service connection for skin cancer.  

The Veteran participated in a videoconference hearing before the undersigned in April 2016, and a transcript of this hearing has been associated with the record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

With respect to the Veteran's claims of entitlement to service connection for diabetes and glaucoma, the Veteran primarily claims that he developed diabetes because he was exposed to herbicides between May 1966 and September 1966 while serving on a temporary duty assignment (TDY) in Guam at Andersen Air Force Base (Anderson AFB).  The Veteran primarily contends that he developed glaucoma secondary to his diabetes.  

VA has developed specific procedures to determine whether a Veteran was exposed to herbicides in a vicinity other than the Republic of Vietnam.  VA's Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(o) directs that the Veteran be asked for the approximate dates, location, and nature of the alleged exposure.  If a statement is received from the Veteran, this detailed statement of the Veteran's claimed herbicide exposure must be sent to the Compensation and Pension Service via e-mail and a review be requested of the Department of Defense's inventory of herbicide operations to determine whether herbicides were used or tested as alleged.  If the exposure is not verified, a request should then be sent to the U.S. Army and Joint Services Records Research Center (JSRRC) for verification.  

In this case, the RO properly requested a statement from the Compensation and Pension Service regarding the Veteran's herbicide exposure, and in February 2013, the RO received an appropriate response indicating the Veteran's exposure to herbicides was unverified.  The RO then sent a request to the JSRRC for verification.  In March 2013, the JSRRC indicated that herbicide exposure could not be verified at Andersen AFB for the dates May 1966 to July 1966.  In this case, the evidence shows that the Veteran served on a TDY in Guam until September 1966.  Thus, the AOJ should make an additional inquiry to the JSRRC requesting verification of the Veteran's herbicide exposure in Guam for the period from July 1966 until September 1966.  

With respect to the Veteran's claim of entitlement to service connection for skin cancer, the Veteran primarily claims that he developed skin cancer as a result to his in-service exposure to ionizing radiation while serving at Johnston Atoll from June 1969 to May 1970.  Upon review of the record, the Board finds that the RO has not made all appropriate efforts to determine whether, and in what capacity, the Veteran was exposed to ionizing radiation while serving at Johnston Atoll.  The AOJ should ask the appropriate custodians of federal records to search the Veteran's unit histories and any other pertinent sources for evidence relating to the Veteran's in-service exposure to ionizing radiation.

In addition to herbicides and ionizing radiation, the Veteran has broadly claimed that his claimed disabilities may be related to his in-service exposure to toxins (such as arsenic) at Andersen AFB, which the Environmental Protection Agency (EPA) has since the Veteran's service designated as a Superfund site.  

The Veteran has also suggested that his skin problems began within several years of a more than 20 year career in the Air Force during which time he was exposed to considerable sun.

Accordingly, the case is REMANDED for the following actions:

1.  Submit a request to JSRRC for verification of the Veteran's exposure to herbicides while serving in Guam from July 1966 to September 1966.

2.  Ask the appropriate custodians to search the Veteran's unit histories and any other pertinent sources for evidence relating to the Veteran's possible exposure to ionizing radiation while serving at Johnston Atoll from June 1969 to May 1970, to include whether the Veteran participated in a "radiation-risk activity."  

3.  To the extent that the first remand directive does not demonstrate that the Veteran participated in a "radiation-risk activity," but was exposed to ionizing radiation, after obtaining all pertinent records, forward the Veteran's claims file to the VA Under Secretary for Health for preparation of a dose estimate.  

4.  Then, if the VA Under Secretary for Health, in preparing a dose estimate, determines that the Veteran was exposed to ionizing radiation, forward the Veteran's claims file to the VA Under Secretary for Benefits for consideration in accordance with 38 C.F.R. § 3.311(c).

5.  Then, following the above development, schedule the Veteran for VA examinations with physicians of appropriate expertise to determine the nature and etiology of the Veteran's diabetes, glaucoma, and skin cancer.  The claims file should be provided to the examiner, and the examiner should address the following questions:

a) With respect to the Veteran's diabetes, only to the extent that it is not established pursuant to the first directive that the Veteran was indeed exposed to herbicides in service (which would mean that the Veteran's claimed diabetes is presumptively service connected): is it at least as likely as not (a 50 percent probability or greater) that the Veteran's diabetes either began during or was otherwise caused by his military service, to include as a result of his exposure to ionizing radiation (only to the extent such exposure has been verified), or to his in-service exposure to toxins such as arsenic while serving at Anderson AFB?  Why or why not?  

b) With respect to the Veteran's glaucoma, address either i) or ii), as appropriate:

i) only to the extent that it is not established pursuant to the first directive that the Veteran was indeed exposed to herbicides in service (which would mean that the Veteran's claimed diabetes is presumptively service connected): is it at least as likely as not (a 50 percent probability or greater) that the Veteran's glaucoma either began during or was otherwise caused by his military service, to include as a result of his exposure to herbicides (only to the extent such exposure has been verified), to ionizing radiation (only to the extent such exposure has been verified), or to his in-service exposure to toxins such as arsenic while serving at Anderson AFB?  Why or why not? 

ii) only to the extent that it is established pursuant to the first directive that the Veteran was indeed exposed to herbicides in service (and the Veteran's claimed diabetes is thus presumptively service connected):

a) Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's service-connected diabetes caused his glaucoma?

b) Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's service-connected diabetes aggravated (that is, permanently increased in severity beyond the natural progress of the disorder) his glaucoma.  If aggravation is found, the extent thereof must be set forth.

c) With respect to the Veteran's skin cancer, is it at least as likely as not (a 50 percent probability or greater) that the Veteran's skin cancer either began during or was otherwise caused by his military service, to include as a result of his exposure to herbicides (only to the extent such exposure has been verified), to ionizing radiation (only to the extent such exposure has been verified), to his exposure to sun during his 20 year military career, or to his in-service exposure to toxins such as arsenic while serving at Anderson AFB?  Why or why not? 

6.  Then, after completing all necessary development and while following the procedures set forth in 38 C.F.R. §§ 3.309(d) and 3.311, readjudicate the appeal.  If any claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




